Barnard, P. J.:
By chapter 490 Laws of 1883, the city and county of New York became vested with the title in fee of all parcels of land needed for the new aqueduct, on filing the oaths of the commissioners of .appraisal. No question is made of the regularity of the proceedings,, .and both parties claim under the act as a valid act and under pro•ceedings regularly taken up to the filing of the oath in question which gave the fee.
By this act the commissioners were charged with the duty “ to .ascertain and appraise the compensation to be made to the owners, and all persons interested in the real estate laid down on said maps .as proposed to be taken or affected for the purposes indicated in this act.” (Chap. 490, Laws 1883, § 8.) The purpose was to build a new aqueduct, and for that purpose sites of drains, culverts, trenches and all appurtenances necessary for the work were taken (Secs. 3 and 4.) The maps indicating the lands appropriated a parcel near the residence of the appellants and while the work was progressing there was an explosion of dynamite so near it as to •injure it very materially. The commissioners have allowed this damage as compensation to be made for lands affected by the taking for the purpose of an aqueduct, though no lands of the appellants were taken or in any way affected by the work itself. The act was not intended to include possible accidents even if caused by negligence as part of land damages. The city of New York may be liable in an action for the injury, but these commissioners,.under their appointment of appraisal, could not include it as land damages, or as incident to the condemnation of land. The case is in no respect different from the ordinary taking of lands for condemnation, •only in the first act the title is declared to be vested before the damages are appraised. No different rule of damages is established. The land must be taken in fee and the damages for lands affected, .specified, did not include the injury caused by this explosion to lands not taken.
The order so far as .appealed from should, therefore, be reversed, ■with costs and disbursements.
Pratt, J., concurred ; Dykman, J., not sitting.
■Part of order appealed from reversed, with costs and disbursements